DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlucci et al. US Patent Application Publication 2010/0262104.

As to claim 25, Carlucci teaches a disposable absorbent article 20 (paragraph 0067; Figure 1) comprising: 
a topsheet 30 (paragraph 0018); 
a backsheet 40 (paragraph 0066); 
an acquisition layer disposed between the topsheet and the backsheet (paragraph 0061); and 
an absorbent core 28 disposed between the acquisition layer and the backsheet, 
wherein the absorbent core comprises 
a cover layer 130 having a cover layer first surface and an opposing cover layer second surface (Figure 4; paragraphs 0020-0021); 

an absorbent polymer material layer 110 having an absorbent polymer material layer first surface and an opposing absorbent polymer material layer second surface (paragraph 0021); 

an adhesive layer 120 having an adhesive layer first surface and an opposing adhesive layer second surface; and 

a substrate layer 100 having a substrate layer first surface and an opposing substrate layer second surface (paragraph 0022), 

wherein the absorbent polymer material layer 100 is disposed between the adhesive layer 120 and the substrate layer 100 (Figure 4, paragraphs 0025-0026), 

wherein the substrate layer 100 comprises a mixture of cellulose and synthetic fibers (paragraph 0055), 

wherein the cellulose fibers are present in an amount of from between about 50 percent to about 95 percent by weight (paragraph 0055). 

As to claim 26, Carlucci teaches the substrate layer 100 has a basis weight of from between about 10 gsm to about 120 gsm (paragraph 0056). As to claim 27, Carlucci teaches the substrate layer 100 has from between about 60 percent to about 90 percent by weight of cellulose fibers (paragraph 0055). As to claim 28, Carlucci teaches the acquisition layer comprises a carded nonwoven material (paragraph 0062). As to claim 29, Carlucci teaches the acquisition layer has a basis weight of between about 10 gsm to about 60 gsm (paragraph 0062). As to claim 30, the acquisition layer is thermally bonded where Carlucci teaches the fluid acquisition layer could comprise thermal bonded airlaid materials (paragraph 0062)As to claim 31, Carlucci teaches the acquisition layer comprises synthetic fibers (paragraph 0061). As to claim 32, Carlucci teaches the synthetic fibers comprise polyethylene terephthalate (paragraph 0061). As to claim 33, the substrate layer is latex bonded – where Carlucci teaches the substrate layer can comprise latex bonded airlaid materials (paragraph 0054). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Carlucci as applied to claim 25 above in view of Dragoo et al. USPN 5460622.  Carlucci teaches the present invention substantially has claimed except Carlucci does not teach the substrate layer comprises bicomponent fibers.  Dragoo teaches an absorbent article having an acquisition layer comprising bicomponent fibers for thermal bonding (col. 9, lines 48-51).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Carlucci with bicomponent fibers since both acquisition layers teach thermal bonding and are used in the same environment to solve the same problem of wicking fluid to the absorbent core (Dragoo col.7, lines 53-54). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781